Smith, Judge.
Thomas and Maureen Parrotte appeal the dismissal of their complaints against appellee Bryan D. Christian and uninsured motorist carriers State Farm Mutual Insurance Company and Allstate Insurance Company. The trial court dismissed on the grounds of laches and expiration of the applicable statute of limitation. The accident giving rise to the complaint occurred on August 19, 1989. Plaintiffs filed suit on August 16, 1991 seeking damages for personal injury and loss of consortium. The plaintiffs perfected service on defendant Christian on January 17, 1992 — two years and almost five months after the cause of action arose. Appellees contend that during the lat*824ter five-month period plaintiffs failed to act in a reasonable and diligent manner in attempting to serve Mr. Christian as quickly as possible. Held:
Decided June 3, 1993.
Repasky & Bates, Alexander J. Repasky, Gaye N. Heck, for appellants.
Chambers, Mabry, McClelland & Brooks, Clyde E. Rickard III, Ware & Associates, Suzanne T. Fink for appellees.
1. This court three times ordered counsel for appellant Thomas Parrotte to file an enumeration of error and brief by dates certain. Since he has failed without cause to present either despite repeated orders to do so, this appeal is hereby dismissed as to him pursuant to Court of Appeals Rule 14 (a). McBride v. Knight, 205 Ga. App. 549 (422 SE2d 675) (1992).
2. The trial court erred in dismissing the loss of consortium claim of Maureen Parrotte. “[I]nsofar as the plaintiff [wife] sought damages for loss of consortium the statute of limitation was four years, and the time had not run. Thus, even though the court determined the plaintiffs had not been diligent in obtaining service upon the defendant the action was not barred by the passage of time.” Elwell v. Haney, 169 Ga. App. 481, 482 (313 SE2d 499) (1984). See OCGA § 9-3-33.

Judgment affirmed in part and reversed in part.


Johnson and Blackburn, JJ., concur.